Title: Minutes of a Cabinet Meeting, 19 April 1793
From: Jefferson, Thomas
To: 



[Philadelphia, 19 April 1793]

At a meeting of the heads of Departments & the attorney General, at the President’s april 19th 1793. to consider the foregoing questions proposed by the President: it was agreed by all on Quest. I—(to wit, “shall a proclamation issue” &ca) that a Proclamation shall issue forbidding our Citizens to take part in any hostilities on the seas with or against any of the belligerent Powers; & warning them against carrying to any such powers any of those articles deemed contraband according to the modern usage of nations, and enjoining them from all acts & proceedings inconsistent with the duties of a friendly nation towards those at War.
Quest. II. (to wit—“Shall a Minister from the Republic of France be received”?) agreed unanimously that he shall be received.
The remaining questions were postponed for further consideration.
